Citation Nr: 1137016	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a hysterectomy.

2.  Entitlement to service connection for a right upper extremity disability, to include as secondary to service-connected right upper extremity lipoma with residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the Veteran was afforded a personal hearing before a hearing officer at the RO; in May 2011, she was afforded a personal hearing before the undersigned.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During her May 2011 Board hearing, the Veteran testified that she received treatment from Parkland Hospital, Charlton Methodist Hospital, Leeuwin Hospital, and Dallas Hospital.  A careful review of record reveals that medical records from Parkland and Dallas Hospitals are of record.  However, there are no records from Charlton Methodist or Leeuwin Hospitals in the claims file, and there is no indication that the RO attempted to obtain these records.  On remand, the RO should take appropriate measures to obtain the Veteran's outstanding private treatment records.

Service connection is in effect for right upper extremity lipoma with residual scar.  The Veteran claims service connection for a right upper extremity disability, including right arm nerve damage, right arm circulation syndrome, right hand disability, right wrist disability, right shoulder impingement, and right elbow disability, on a direct basis and as secondary to service-connected right upper extremity lipoma.  

During service, the Veteran was treated for a right wrist strain versus tear of the triangular fibrocartilage in October 1987.  In November 1988, the Veteran had a positive Phalen test and was diagnosed as having carpel tunnel syndrome.  In December 1988, x-rays of the right elbow were within normal limits.  The Veteran's separation examination was normal.  

Post-service medical records reveal that the Veteran received VA treatment for complaints of pain in the right upper extremity.  Nerve conduction studies and electromyograph (EMG) in May 2006 were normal for the Veteran's right upper extremity and cervical spine.  In June 2006, right shoulder impingement syndrome was diagnosed; x-rays showed that the Veteran's right shoulder was normal.  In July 2006, the Veteran was evaluated for pain related to Tramadol withdrawal, which she used for post-surgical gynecology pain.  It was noted that when she attempted to discontinue taking Tramadol, she had nausea, anxiety, and diffuse muscle aches that mostly affect her shoulders.  

In August 2006, the Veteran was treated for complaints of right shoulder pain and scapulothoracic region myofacial pain with right upper extremity paresthesias.  The Veteran reported that she was in a motor vehicle accident about two years before and experienced the upper extremity pain since that time.  Following a physical examination, the Veteran was diagnosed as having right shoulder impingement syndrome, myofacial pain syndrome in the right cervical spine paraspinal, right upper trap, and right scapular and periscapular musculature.  In May 2007, impingement testing was negative.  Her right shoulder range of motion was normal, but she had tenderness to palpation over the right upper trapezius muscle with reproduction of symptoms in the shoulder and some paresthesias in the arm.  Sensation was decreased in small finger.  It was noted that 2006 imaging of the cervical spine and right shoulder was normal.  Myofacial pain with trigger points in the right upper trapezius and right arm paresthesias was diagnosed.  

In October 2007, the Veteran was treated for right arm pain and chronic neck pain.  It was noted that magnetic imaging in August 2007 showed slightly reduced lordosis but otherwise normal cervical spine.  Following a physical examination, right cervical myofacial dysfunction and probable right upper extremity and wrist repetitive strain injury were diagnosed.  A January 2009 chiropractor note stated that the Veteran had right carpel tunnel and median nerve entrapment at the elbow due to overuse of pronator teres; deep compression of the pronator teres had induced arm and wrist type pain.  

The February 2009 VA examiner found that the Veteran had a stress injury to the right wrist in service, but there was no indication from service treatment records that there were any problems worse than a basic strain from overuse.  There were no complaints in service of pain from the shoulder, elbow, or hand and there was no evidence of circulatory problems or nerve problems at that time.  Lipoma removal was noted to have no sequelae.  The examiner opined that this was primarily a psychological problem with the right upper extremity and there was nothing objective on the Veteran's physical examination and there was no evidence of any nerve entrapment or nerve injury by EMG.  The examiner also opined that the current conditions were unrelated to lipoma of the antecubital fossa or its removal.  

In June 2009, the Veteran underwent another VA examination; neurologic examination showed a negative Tinel's and Phalen tests and negative ulnar tap.  Right grip strength was 5/5 with limitation by pain and right shoulder was 5/5, although not as strong as the left shoulder due to pain.  The examiner was unable to assess right elbow motor strength due to pain.  There was decreased pinprick and vibratory sensation along the entire right hand and along the entire right forearm with no localizing symptoms.  Right arm pain and paresthesias, etiology undetermined, was diagnosed.  The examiner opined that the Veteran's examination and symptoms were not consistent with a diagnosis of carpel tunnel syndrome, noting that the Veteran's chiropractor indicated that the Veteran had carpel tunnel syndrome.   

Ultimately, the Board finds that the VA opinions of record are inadequate.  Although the examiners both stated that nerve entrapment or carpel tunnel syndrome was not shown on examination, neither examiner addressed the other diagnosed conditions of the right upper extremity (myofacial pain syndrome and repetitive strain injury).  In addition, the February 2009 VA examiner did not provide a rationale for concluding that the Veteran's problem with the right upper extremity was psychological.  Also, although no diagnosis was provided, the examiner found that the "current conditions" were unrelated to lipoma; it is unclear what those current conditions are.  Adequate rationale was not provided such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Moreover, neither examiner provided an opinion stating whether the Veteran's right upper extremity disability was aggravated by her service-connected lipoma with residual scar.  As the Veteran is claiming that her right upper extremity disability is caused by her service-connected lipoma, the opinion should adequately address secondary service connection, which provides for a grant of benefits based on aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain the Veteran's private treatment records from Charlton Methodist Hospital and Leeuwin Hospital, securing authorization from the Veteran if necessary.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right upper extremity disability, including right arm nerve damage, right arm circulation syndrome, right hand disability, right wrist disability, right shoulder impingement, and right elbow disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a complete rationale for any opinion stated, citing to claims file documents as appropriate.  

Based on the examination and review of the record, the examiner is requested to opine as to whether it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right upper extremity disability is related to her active military service.  The examiner should also comment on the post-service motor vehicle accident reported by the Veteran during treatment in August 2006 and Tramadol withdrawal.  

If the answer is no, the examiner should then opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed right upper extremity disability was caused by the service-connected lipoma with residual scar.  

If the answer to that question is no, the examiner should then opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected lipoma with residual scar aggravated any diagnosed right upper extremity disability.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the diagnosed right upper extremity disability (i.e., a baseline) before the onset of the aggravation. 

3.  Readjudicate the claims on appeal, applying all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, she and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


